--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS AGREEMENT made as of the 7th day of July, 2008.

AMONG:

> > > MABCURE INC., a corporation organized under the laws of Nevada, having an
> > > address at 3702 South Virginia Street, Suite G12 – 401, Reno, Nevada
> > > 89502, USA
> > > 
> > > (the "Company")

AND:

> > > DR. AMNON GONENNE, a businessman having an address at c/o Unit 6 – The
> > > Court Yard, Gaulby Lane, Stoughton, Leicester LE2 2FL, UK
> > > 
> > > (the "Executive")

AND:

> > > CLARK WILSON LLP, barristers and solicitors, with an office at 800 – 885
> > > West Georgia Street, Vancouver, British Columbia V6C 3H1, Canada
> > > 
> > > (the "Escrow Agent")

WHEREAS:

A.

The Company and the Executive are parties to an agreement for the purchase and
sale of intellectual property and the issuance of shares dated January 10, 2008
(the "Purchase Agreement") pursuant to which the Executive has been issued
6,409,600 shares in the common stock of the Company (the "Subject Shares");

    B.

Pursuant to Section 8 of the Purchase Agreement, the parties hereto have agreed
that the Company shall deliver a share certificate representing all of the
Subject Shares to the Escrow Agent, which shall be held in escrow and released
in accordance with the provisions set forth herein; and

    C.

The Escrow Agent has agreed to accept, hold and release the Subject Shares
deposited with it pursuant to the Purchase Agreement, and the distributions of
securities of the Company in respect thereof, in accordance with the provisions
set forth herein.


--------------------------------------------------------------------------------

- 2 -

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto covenant and agree as
follows:

1.                     INTERPRETATION

1.1                   Definitions. Terms used as defined terms and not otherwise
defined herein shall have the meanings ascribed thereto in Purchase Agreement.
The following terms shall have the following meanings when used herein:

  (a)

"cause" shall have the meaning ascribed thereto in the Employment Agreement;

        (b)

"Certificates" means, collectively, the Share Certificate and the certificates
representing the Dividend Securities;

        (c)

"change of control of the Company" means as the amalgamation, arrangement,
merger, consolidation or other combination of the Company with another entity
pursuant to which the shareholders of the Company immediately before such
amalgamation, agreement, merger, consolidation or other combination do not own
securities of the successor or continuing entity which would entitle them to
cast more than 50% of the votes attaching to all common shares in the capital of
the successor or continuing entity immediately thereafter;

        (d)

"Closing" means the closing of the purchase and sale contemplated by the
Purchase Agreement;

        (e)

"Disability" shall have the meaning ascribed thereto in the Employment
Agreement;

        (f)

"Dividend Securities" shall have the meaning ascribed thereto in Section 3.1
hereof;

        (g)

"Employment Agreement" means the employment agreement of even date entered in to
between the Company and the Executive;

        (h)

"Employment Term" means the period of 18 months commencing on the date of the
Closing;

        (i)

"Escrow Fund" means the Subject Shares deposited with and held by the Escrow
Agent hereunder and includes the Dividend Securities;

        (j)

"Escrow Period" means the period of two years commencing on the date of the
Closing;

        (k)

"Executive Services" means the services to be provided by the Executive pursuant
to the Employment Agreement;


--------------------------------------------------------------------------------

- 3 -

  (l)

"Share Certificate" means a certificate representing the Subject Shares issued
to and registered in the name of the Executive pursuant to the Purchase
Agreement; and

        (m)

"Vesting Shares" shall have the meaning ascribed thereto in Section 4.1 hereof.

1.2                   General. In this Agreement:

  (a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

        (b)

all references to any party, whether a party to this Agreement or not, shall be
read with such changes in number and gender as the context or reference
requires;

        (c)

when the context hereof makes it possible, the word "person" includes in its
meaning any firm and any body corporate or politic; and

        (d)

notwithstanding any other provision of the Purchase Agreement, if a conflict or
inconsistency exists between a provision of this Agreement and a provision of
the Purchase Agreement, the provisions of this Agreement shall prevail.

2.                     DEPOSIT INTO ESCROW

2.1                   At the Closing, the Company shall deliver the Share
Certificate to the Escrow Agent to be held in escrow by the Escrow Agent in
accordance with the terms and subject to the conditions set forth herein.

2.2                   At the Closing, the Executive shall deliver to the Escrow
Agent a duly executed power of attorney to transfer the Subject Shares (and the
Dividend Securities) in the form attached hereto as Schedule "A", in respect of
the Subject Shares represented by the Share Certificate, which power of
attorney, if still in the possession of the Escrow Agent, shall be returned by
the Escrow Agent to the Executive upon the final release by the Escrow Agent to
the Vendor of the Subject Shares from escrow. Without limiting the generality of
the foregoing, the Executive hereby appoints the Escrow Agent, without any
further act of the Executive, as the agent and attorney-in-fact for and on
behalf of the Executive in respect of the Subject Shares represented by the
Share Certificate.

3.                     ESCROW PROVISIONS

3.1                   Holding of Escrow Fund. The Escrow Agent shall hold the
Share Certificate and certificates representing any shares or other securities
of the Company issued or distributed by the Company in respect of the Subject
Shares during the Escrow Period (the "Dividend Securities") for the Escrow
Period, subject to the provisions hereof.

3.2                   Completion of the Escrow Period. Subject to the provisions
of Section 4 hereof, upon the expiration of the Escrow Period, the Escrow Agent
shall deliver, without further notice to or directions from the Company, to the
Executive the Certificates representing the Vesting Shares that have vested
pursuant to the provisions of Section 4.1 hereof (and the

--------------------------------------------------------------------------------

- 4 -

Dividend Securities in respect thereof) remaining in the Escrow Fund.
Notwithstanding the forgoing, if written notice of protest is made by the
Company or the Executive to any action contemplated by the Escrow Agent under
this Agreement, and such notice sets out reasons for such protest, the Escrow
Agent may at its sole discretion continue to hold any or all of the Subject
Shares (and Dividend Securities) until the right to the Subject Shares (and
Dividend Securities) is conclusively determined by a court of competent
jurisdiction or otherwise.

3.3                   Authorization. The Escrow Agent is hereby authorized by
each of the Company and the Executive to make the releases and deliveries
required by Section 3.2 hereof.

3.4                   Proxy Materials. Notwithstanding any provision of the
Purchase Agreement, the parties hereto agree that the Escrow Agent shall not be
obliged to deliver copies of any proxy solicitation materials received by it to
the Executive; and the Company agrees that, during the Escrow Period, it shall
attend to the delivery of any proxy solicitation materials to the Executive.

3.5                   Voting Rights. While the Subject Shares are held in
escrow, the Executive may exercise the voting rights attached thereto and shall
be entitled to participate in distributions of dividends and securities of the
Company made in respect of such Subject Shares; provided, however, that all
distributions of shares or securities of the Company shall be held in escrow by
the Escrow Agent pursuant to the provisions hereof.

4.                     VESTING OF THE SUBJECT SHARES

4.1                   The Executive agrees and acknowledges that his entitlement
and title to 75% of the Subject Shares (i.e. 4,807,200 shares, as adjusted to
include any Dividend Securities distributed in respect thereof; the "Vesting
Shares") shall be earned in three 6-month intervals (each an "Interval") from
the Closing (i.e. 1,602,400 shares, as adjusted to include any Dividend
Securities distributed in respect thereof at the end of each Interval) and the
Executive shall only be entitled to the aggregate amount of the Vesting Shares
if he continues to be retained by the Company to provide the Executive Services
for the continuous period of the Employment Term. For further certainty, and
without limiting the generality of the foregoing, if the Employment Agreement is
terminated before the end of the Employment Term, then the number of Vesting
Shares that the Executive shall be entitled to, shall be a pro rata amount,
calculated as a percentage of the completed amount of the Employment Term from
the Closing to the end of the most recently completed Interval. Notwithstanding
any other provision hereof, the Executive hereby acknowledges and agrees that,
in the event that any of the Vesting Shares shall not be vested to the Executive
pursuant to the terms hereof, the Escrow Agent is hereby authorized and directed
to deliver such shares to the Company for cancellation and return to treasury.

4.2                   Notwithstanding the foregoing, if, prior to the expiration
of the Employment Term: (a) the Company terminates the services of the Executive
without "cause"; or (b) in the event of a change of control of the Company, then
all the Vesting Shares not yet vested shall vest immediately. Furthermore, and
notwithstanding the foregoing, if, prior to the expiration of the Employment
Term, the Executive is unable to provide the Executive Services,

--------------------------------------------------------------------------------

- 5 -

by reason of his death or Disability, then the number of Vesting Shares that
would have vested at the next proceeding Interval shall vest immediately.

5.                     ESCROW AGENT

5.1                   The Company and the Executive shall, jointly and
severally, from time to time, and at all times hereafter, well and truly to
save, defend and keep harmless and fully indemnify the Escrow Agent and its
successors and assigns from and against all loss, costs, charges, suits,
demands, claims, damages and expenses (collectively, the "Claims") which the
Escrow Agent and its successors and assigns may at any time or times hereafter
bear, sustain, suffer or be put unto for or by reason or on account of its
acting pursuant to this Agreement or anything in any manner relating thereto or
by reason of the Escrow Agent's compliance in good faith with the terms hereof;
provided, however, that no indemnity need be paid if such Claims were directly
caused by the Escrow Agent’s gross negligence or wilful misconduct as determined
by a court of law.

5.2                   If case proceedings should hereafter be taken in any court
respecting the Subject Shares (or the Dividend Securities), the Escrow Agent
shall not be obliged to defend any such action or submit its rights to the court
until it has been indemnified by other good and sufficient security in addition
to the indemnity given in Section 5.1 hereof against its costs of such
proceedings.

5.3                   The Escrow Agent shall not be bound in any way or by any
contract or agreement, verbal, written or otherwise, between the other parties
hereto whether or not it has notice thereof or of its terms and conditions and
the only duty, liability and responsibility of the Escrow Agent to the other
parties hereto with respect to the subject matter hereof shall be to hold the
Subject Shares (and the Dividend Securities) as set forth herein and to deliver
the same to such persons and other such conditions as are set forth herein or
directed in writing by all the other parties hereto. Without limiting the
generality of the foregoing, the Escrow Agent shall have no duty, liability or
responsibility to any of the other parties hereto or their successors or assigns
in respect of the loss of all or any of the Subject Shares (or the Dividend
Securities), except the duty to exercise in the performance of its obligations
hereunder such care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances. The Escrow Agent may act on the advice of
legal counsel, but shall not be responsible for acting or failing to act on the
advice of legal counsel.

5.4                   The Escrow Agent shall not be required to pass upon the
sufficiency of any of the Subject Shares (or the Dividend Securities) or the
notices delivered to the Escrow Agent hereunder or to ascertain whether or not
the person or persons who have executed, signed or otherwise issued or
authenticated the said documents have authority to so execute, sign or
authorize, issue or authenticate the said documents or any of them, or that they
are the same persons named therein or otherwise to pass upon any requirement of
such instruments that may be essential for their validity, but it shall be
sufficient for all purposes under this Agreement insofar as the Escrow Agent is
concerned that the said documents are deposited with it as specified herein by
the other parties hereto.

--------------------------------------------------------------------------------

- 6 -

5.5                   Notwithstanding any other provision hereof, in the event
that any or all of the Subject Shares (or the Dividend Securities) are attached,
garnished or levied upon under any court order, or if the delivery of such
property is stayed or enjoined by any court order or if any court order,
judgment or decree is made or entered affecting such property or affecting any
act by the Escrow Agent, the Escrow Agent may, in its sole discretion, obey and
comply with all writs, orders, judgments or decrees so entered or issued,
whether with or without jurisdiction, notwithstanding any provision of this
Agreement to the contrary. If the Escrow Agent obeys and complies with any such
writs, orders, judgments or decrees, it shall not be liable to any of the other
parties hereto or to any other person, form or corporation by reason of such
compliance, notwithstanding that such writs, orders, judgments or decrees may be
subsequently reversed, modified, annulled, set aside or vacated.

5.6                   Except as otherwise provided herein, the Escrow Agent is
authorized and directed to disregard in its sole discretion any and all notices
and warnings which may be given to it by any of the other parties hereto or by
any other person, firm, association or corporation. It shall, however, at its
sole discretion, obey the order, judgment or decree of any court of competent
jurisdiction, and it is hereby authorized to comply with and obey such orders,
judgments or decrees and in case of such compliance, it shall not be liable by
reason thereof to any of the other parties hereto or to any other person, firm,
association or corporation, even if thereafter any such order, judgment or
decree may be reversed, modified, annulled, set aside or vacated.

5.7                   Notwithstanding any other provision hereof, if the Escrow
Agent receives any valid court order contrary to the provisions of this
Agreement, the Escrow Agent may continue to hold any or all of the Subject
Shares (and the Dividend Securities) until the lawful determination by a court
of competent jurisdiction or otherwise of the issue between the other parties
hereto.

5.8                   The Escrow Agent may resign as the escrow agent hereunder
by giving not less than ten (10) days written notice thereof to the Company and
the Executive. The Company and the Executive may terminate the Escrow Agent by
giving not less than ten (10) days written notice to the Escrow Agent. The
resignation or termination of the Escrow Agent shall be effective, and the
Escrow Agent shall cease to be bound by this Agreement, on the date that is ten
(10) days after the date of receipt of the termination notice given hereunder or
on such other date as the Company, Executive and the Escrow Agent may agree
upon. All indemnities granted to the Escrow Agent hereunder shall survive: (a)
the termination of this Agreement; or (b) the termination or resignation of the
Escrow Agent for whatever reason. In the event of termination or resignation of
the Escrow Agent, the Escrow Agent shall, within that ten (10) days notice
period, deliver the Subject Shares, the Dividend Securities and any other
property in the Escrow Fund to the new the escrow agent to be named by the
Company and the Executive.

5.9                   Notwithstanding any other provision hereof, the Escrow
Agent may act upon any written instructions given jointly by the Company and the
Executive.

5.10                 Notwithstanding any other provision hereof, if any dispute
arises between any of the parties hereto with respect to this Agreement or any
matters arising in respect thereof, the Escrow Agent may in its sole discretion
deliver and interplead the Subject Shares and the Dividend Securities into court
and such delivery and interpleading shall be an effective discharge to the
Escrow Agent of all of its obligations hereunder.

--------------------------------------------------------------------------------

- 7 -

6.                     FEES

6.1                   The Company shall pay all of the compensation of the
Escrow Agent in accordance with the standard billable rates charged by the
Escrow Agent, from time to time, and shall reimburse the Escrow Agent for any
and all reasonable expenses, disbursements and advances made by the Escrow Agent
in the performance of its duties hereunder, including, but not limited to,
reasonable fees, expenses and disbursements incurred by its counsel.

7.                     GENERAL

7.1                   Except as otherwise provided herein, no subsequent
alteration, amendment, change, or addition to this Agreement shall be binding
upon the parties hereto unless reduced to writing and signed by the parties
hereto.

7.2                   This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

7.3                   The parties hereto shall execute and deliver all such
further documents, do or cause to be done all such further acts and things, and
give all such further assurances as may be necessary to give full effect to the
provisions and intent of this Agreement.

7.4                   This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

7.5                   The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the provisions of this Agreement, this being in addition to any other remedy to
which they are entitled under this Agreement.

7.6                   Any notice required or permitted to be given under this
Agreement shall be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address:

  (a)

If to the Company:

       

3702 South Virginia Street, Suite G12 – 401
Reno, Nevada 89502
USA

       

Attention: President


--------------------------------------------------------------------------------

- 8 -

 

Telephone:       (775) 338-2598
Facsimile:          (775) 201-1499

        (b)

If to the Executive:

       

c/o Unit 6 – The Court Yard, Gaulby Lane
Stoughton, Leicester LE2 2FL

 

UK

       

Telephone:        (604) 805-4653
Facsimile:           (604) 731-5856

        (c)

If to the Escrow Agent:

       

Clark Wilson LLP

 

800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada

       

Attention: Jonathan C. Lotz

       

Telephone:           (604) 687-5700
Facsimile:              (604) 687-6314

(or to such other address as any party may specify by notice in writing to
another party). Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day shall be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be. Any notice sent
by prepaid registered mail shall be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice shall not be effectively given until actually delivered.

7.7                   The Company and the Executive acknowledge that the Escrow
Agent is legal counsel to the Company and in respect of the purchase and sale
contemplated by the Purchase Agreement and acknowledge and agree that the Escrow
Agent may, notwithstanding that it also acts as Escrow Agent pursuant to this
Agreement, continue to act as legal counsel to the Company during the term of
this Agreement and before and after any assignment of the Escrow Agent’s rights
and obligations hereunder to a successor escrow agent. The Escrow Agent shall be
deemed not to be in a conflict by virtue of the Escrow Agent holding the Escrow
Fund or performing its duties hereunder.

7.8                   All costs and expenses of or incidental to the
transactions contemplated in this Escrow Agreement are to be assumed and paid by
the Company.

7.9                   Time is of the essence of this Agreement.

--------------------------------------------------------------------------------

- 9 -

7.10                 This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto, it being understood that all
parties hereto need not sign the same counterpart. This Agreement may be
executed by delivery of executed signature pages by fax and such fax execution
shall be effective for all purposes.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

The Company:

MABCURE INC.

Per: /s/ Yapp Moi Lee

SIGNED, SEALED and DELIVERED by )   DR. AMNON GONENNE in the presence )   of: )
    )     )   /s/ Itshak Zivan ) /s/ Amnon Gonenne Signature ) DR. AMNON GONENNE
Itshak Zivan )   Print Name )   Yahalom 12, Caesarea, Israel 38889 )   Address )
  Businessman )   Occupation )  

 

The Escrow Agent:

CLARK WILSON LLP

Per:      /s/ Bernard Pinsky
Name: Bernard Pinsky
Title:   Partner

--------------------------------------------------------------------------------

SCHEDULE "A"

Power of Attorney to Transfer Shares

FOR VALUE RECEIVED __________________________ hereby sells, assigns and
transfers unto

____________________________________________________________________________________________
(Name of Transferee)

____________________________________________________________________________________________
(Address of Transferee)

__________________________ shares in the common stock of MABCURE INC., a
corporation organized and existing under the State of Nevada (the
"Corporation"), standing in his name on the books of the Corporation, which
shares are represented by Certificate (s) No (s)  __________________________ and
does hereby irrevocably constitute and appoint THE NEVADA AGENCY AND TRUST
COMPANY as his attorney in-fact, to transfer the said shares on the books of the
Corporation with full power of substitution in the premises.

Dated: ________________________________



      (Name of Transferor)                   (Signature of Transferor)

Signature of Transferor guaranteed by:

____________________________________________
(Authorized Signature)

 

(BANK STAMP OR SEAL)

NOTE: The person named on the Stock Certificate(s) must ensure that the
signature to this Power of Attorney corresponds with the name as recorded on the
certificate(s) in every particular without alteration or enlargement or any
change whatever. The signature of the person executing this Power of Attorney
must be guaranteed by a Notary Public, Commissioner of Oaths, a Bank, Credit
Union or Trust Company or by a Member of the Toronto, Montreal or New York Stock
Exchange.

--------------------------------------------------------------------------------